DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 7, 9, 11, 17, and 19 were modified and claims 6 and 16 were canceled in an amendment submitted in conjunction with a Request for Continued Examination (RCE) filed on April 4, 2022.
Claims 1-5, 7-15, and 17-20 are pending and are rejected under 35 U.S.C. § 103.
Claims 1 and 11 are rejected under 35 U.S.C. § 112(a) (or 35 U.S.C. § 112 (pre-AIA ), first paragraph).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections under 35 USC § 101
Claims 1-5, 10-15, and 20 were rejected under 35 U.S.C. § 101 in the previous Office action because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Upon further consideration of the Applicant’s arguments and amended claims filed on April 4, 2022, and in view of the 2019 Revised Patent Subject Matter Eligibility Guidance, the Examiner agrees that the amended claims are eligible under 35 U.S.C. § 101.  Although the claims involve collecting and analyzing data, the amended independent claims specify additional elements which describe a manner of error injection (i.e., varying properties in the first dataset to introduce a defect in the component being inspected).  These additional elements were identified in the previous Office action in claims 6-9 and 16-19 as being eligible subject matter.  When considered in conjunction with the other limitations in the amended independent claims, these additional elements integrate the identified abstract idea(s) into a practical application under Step 2A-Prong 2 of the subject matter eligibility analysis required under 35 U.S.C. § 101.  
Accordingly, the rejection of the claims under 35 U.S.C. § 101 is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 11 both contain the limitation “the reference results obtained by a previous version of the inspection software showing the at least one known defect.”  This limitation was first introduced in an after-final amendment (which was not entered) filed on February 7, 2022, and repeated in the amendment filed in conjunction with the current RCE filed on April 4, 2022.  However, no support was found in the originally filed specification, claims, or drawings for the reference results being “obtained by a previous version of the inspection software” as required by the amended claims.  The only reference to how the reference dataset is obtained is in paragraph [0040] in the specification, which states “The reference dataset 222 can be obtained from any suitable data repository, for instance the database 220. In some embodiments, the reference dataset 222 is one of multiple reference datasets, and more than one reference dataset 222 can be obtained at step 302.”  Obtaining reference results from a previous version of the inspection software is not inherently obvious since reference results which specify expected inspection results used for comparison purposes could reasonably be obtained from sources other than a previous version of the inspection software (such as from a different inspection tool or from a dataset created to simulate desired inspection results).  Accordingly, the limitation recites new matter.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13, and 15-20
Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Clarke et al. (U.S. Patent No. 8,131,055) in view of Su et al. (“Automatic Pattern Inspection for Multilayer Ceramic Package”; 1969) in further view of Dostert et al. (U.S. Patent Publication No. 2017/0212500) and Harvey et al. (U.S. Patent No. 6,466,895).

Claim 1
Regarding claim 1, Clarke discloses:
A method of validating an inspection software, comprising: 
inspecting the three-dimensional component with the inspection software using the dataset to obtain inspection results for the three-dimensional component (Clarke: Col. 2, Lines 29-49; Col. 3, Lines 8-16 (inspection of an assembled product, such as an engine (which is three-dimensional); Col. 6, Lines 12-40 (identify features of component based on extracted image));
comparing the inspection results to reference results for the three-dimensional component (Clarke: Col. 2, Lines 29-49; Col. 5, Lines 31-47; Col. 6, Lines 12-40 (comparison of identified features with standard features to identify faults)). 

Further regarding claim 1, Clarke does not explicitly disclose, but Su teaches:
obtaining a dataset which defines properties for a three-dimensional component having at least one known defect (Su: page 618, Col. 1, paragraphs 1-3); 
wherein obtaining the dataset includes generating the dataset by: 
obtaining a first dataset which defines first properties for the three-dimensional component; and varying the first properties of the first dataset to introduce the at least one known defect in the three-dimensional component (Su: page 618, Col. 1, paragraphs 1-3 (generation of test materials (data) to provide a set of known defects at different geometric sizes.  Test samples are prepared from representative product samples and using photographic masks.)).

Clarke teaches referencing standard component features, but does not explicitly teach using a dataset having at least one known defect as recited in the claim.  Su teaches using test materials which provide a set of known defects in order to determine the validity of defects reported by the inspection system (Su: page 618, Col. 1, paragraphs 1-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize test data containing known defects as taught by Su in conjunction with the inspection system taught by Clarke.  One of ordinary skill in the art would be motivated to do so in order to improve the detection of possible real defects and minimize false reports of defects by the inspection system (Su: page 618, Col. 1, paragraph 3).

Further regarding claim 1, Clarke in view of Su does not explicitly disclose, but Dostert teaches:
when the inspection results correspond to the reference results within a predetermined threshold, issuing a signal indicative of validation of the inspection software (Dostert: Figure 3; ¶ [0012]-[0013]; ¶ [0055]-[0057]); and 
performing inspection of at least one three-dimensional component of unknown compliance with requirements using functions of the inspection software as validated (Dostert: Figure 3; ¶ [0055]-[0058] (if inspection process is not complete, continue with inspection process)).

Clarke in view of Su teaches outputting results of the inspection (Clarke: Col. 5, Lines 31-47 (Generation and display of an inspection report indicating if any fault was found; this corresponds to issuing a “signal” in the claim.)), but does not explicitly teach using thresholds as recited in the claim.  Dostert teaches determining whether inspection data is within acceptable conformance thresholds compared to CAD data and, if so, outputting an acknowledgement signal (Dostert: Figure 3; ¶ [0012]-[0013]; ¶ [0055]-[0057]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize thresholds to determine defects as taught by Dostert in conjunction with the inspection system taught by Clarke in view of Su.  One of ordinary skill in the art would be motivated to do so in order to improve the detection of defects in inspected components.
The combination of Clarke, Su, and Dostert teaches performing inspections which validate the correct operation of the inspection tool.  Clarke teaches performing inspection for features of each recognized component (Clarke: Col. 2, Lines 28-49), but does not explicitly teach performing inspections for components of unknown compliance with requirements using functions of the inspection software as validated.  Dostert teaches determining if the inspection process is complete after validating inspection data and, if not, continuing the inspection process (Dostert: Figure 3; ¶ [0055]-[0058]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to perform inspections of additional components after the initial inspection data has been validated.  One of ordinary skill in the art would be motivated to do so in order to continue the normal inspection process with confidence that the results provided by the validated inspection tool are accurate.

Further regarding claim 1, Clarke in view of Su and Dostert does not explicitly disclose, but Harvey teaches:
the reference results obtained by a previous version of the inspection software showing the at least one known defect (Harvey: Col. 4, Lines 5-37).

Clarke in view of Su and Dostert teaches referencing standard component features, but does not explicitly teach the reference results obtained by a previous version of the inspection software showing the at least one known defect as recited in the amended claim.  Harvey teaches storing identification sequences for all defects in a database and associating the defect with a processing tool (Harvey: Col. 4, Lines 5-37).  While Harvey does not explicitly teach that the stored defect data is obtained from a previous version of inspection software, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that detected defect information, such as taught by Harvey, would reasonably be acquired from some version of inspection software, or by another similar means.  It would have been further obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize reference data containing known defects, such as taught by Harvey, in conjunction with the inspection system taught by Clarke in view of Su and Dostert.  One of ordinary skill in the art would be motivated to do so in order to provide identified defect information in a standardized, qualitative way (Harvey: Col. 3, Lines 59-64).

Claims 2-3, 5, and 7-10
Regarding claim 2, Clarke in view of Su, Dostert, and Harvey discloses:
The method of claim 1, further comprising, when inspection results do not correspond to the reference results within the predetermined threshold, issuing a signal indicative of defectiveness of the inspection software (Dostert: Figure 3; ¶ [0055]-[0057] (generation of non-conformance alert if inspection data not within acceptable conformance thresholds)).
Regarding claim 3, Clarke in view of Su, Dostert, and Harvey discloses:
The method of claim 2, further comprising determining a defective function of the inspection software based on differences between the inspection results and the reference results (Su: page 618, Col. 1, paragraph 3 (analysis of inspection results to determine false reports or real defects introduced during testing)).

Regarding claim 5, Clarke in view of Su, Dostert, and Harvey discloses:
The method of claim 2, further comprising, when the inspection results are indicative of a defect not present in the at least one known defect, issuing a signal indicative of defectiveness of the inspection software (Dostert: Figure 3; ¶ [0055]-[0057] (generation of non-conformance alert if inspection data not within acceptable conformance thresholds)).

Regarding claim 7, Clarke in view of Su, Dostert, and Harvey discloses:
The method of claim 1, wherein the at least one known defect is associated with a manufacturing process for producing a physical version of the three-dimensional component (Su: page 618, Col. 1, paragraphs 1-3 (generation of test materials (data) to provide a set of known defects at different geometric sizes.  Test samples are prepared from representative product samples (corresponding to a manufactured product) and using photographic masks (corresponding to a plan for producing the physical product).)).

Regarding claim 8, Clarke in view of Su, Dostert, and Harvey discloses:
The method of claim 7, wherein the first dataset is based on a predetermined plan for producing the physical version of the three-dimensional component (Su: page 618, Col. 1, paragraphs 1-3 (generation of test materials (data) to provide a set of known defects at different geometric sizes.  Test samples are prepared from representative product samples (corresponding to a manufactured product) and using photographic masks (corresponding to a plan for producing the physical product).)).

Regarding claim 9, Clarke in view of Su, Dostert, and Harvey discloses:
The method of claim 1, wherein the at least one known defect comprises at least one random variation of the first properties (Su: page 618, Col. 1, paragraphs 1-3 (Generation of test materials (data) to provide a set of known defects at different geometric sizes.  Test samples are prepared from representative product samples and using photographic masks.  It would be obvious to one of ordinary skill in the art to modify one or more data characteristics in the test samples in such a way as to introduce the set of known defects taught by Su.)).

Regarding claim 10, Clarke in view of Su, Dostert, and Harvey discloses:
The method of claim 1, wherein the at least one known defect is associated with one or more of a length, a width, a height, a thickness, a planarity, an angle, and a curvature of the three-dimensional component (Clarke: Col. 5, Lines 48-60 (dimension, color and orientation features may be defined for a component); Dostert: ¶ [0055] (Part manufacturers often provide various rules that define composite part layup. For example, the rules may include definitions for boundaries, internal stagger, minimum course lengths, orientations, angularity requirements, and the like.)). 

Claim 11
Regarding claim 11, Clarke discloses:
A system for validating an inspection software, comprising: 
a processing unit (Clarke: Figure 1; Col. 4, Lines 7-13); and 
a non-transitory computer-readable memory communicatively coupled to the processing unit (Clarke: Figure 1; Col. 4, Lines 7-13) and comprising computer-readable program instructions executable by the processing unit for: 
inspecting the three-dimensional component with the inspection software using the dataset to obtain inspection results for the three-dimensional component (Clarke: Col. 2, Lines 29-49; Col. 3, Lines 8-16 (inspection of an assembled product, such as an engine (which is three-dimensional); Col. 6, Lines 12-40 (identify features of component based on extracted image)); 
comparing the inspection results to reference results for the three-dimensional component (Clarke: Col. 2, Lines 29-49; Col. 5, Lines 31-47; Col. 6, Lines 12-40 (comparison of identified features with standard features to identify faults)).  

Further regarding claim 11, Clarke does not explicitly disclose, but Su teaches:
obtaining a dataset which defines properties for a three-dimensional component having at least one known defect (Su: page 618, Col. 1, paragraphs 1-3); 
wherein obtaining the dataset comprises generating the dataset by:
obtaining a first dataset which defines first properties for the three-dimensional component; and varying the first properties of the first dataset to introduce the at least one known defect in the three-dimensional component (Su: page 618, Col. 1, paragraphs 1-3 (generation of test materials (data) to provide a set of known defects at different geometric sizes.  Test samples are prepared from representative product samples and using photographic masks.)).

Clarke teaches referencing standard component features, but does not explicitly teach using a dataset having at least one known defect as recited in the claim.  Su teaches using test materials which provide a set of known defects in order to determine the validity of defects reported by the inspection system (Su: page 618, Col. 1, paragraphs 1-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize test data containing known defects as taught by Su in conjunction with the inspection system taught by Clarke.  One of ordinary skill in the art would be motivated to do so in order to improve the detection of possible real defects and minimize false reports of defects by the inspection system (Su: page 618, Col. 1, paragraph 3).

Further regarding claim 11, Clarke in view of Su does not explicitly disclose, but Dostert teaches:
when the inspection results correspond to the reference results within a predetermined threshold, issuing a signal indicative of validation of the inspection software (Dostert: Figure 3; ¶ [0012]-[0013]; ¶ [0055]-[0057]).

Clarke teaches outputting results of the inspection (Clarke: Col. 5, Lines 31-47 (Generation and display of an inspection report indicating if any fault was found; this corresponds to issuing a “signal” in the claim.)), but does not explicitly teach using thresholds as recited in the claim.  Dostert teaches determining whether inspection data is within acceptable conformance thresholds compared to CAD data and, if so, outputting an acknowledgement signal (Dostert: Figure 3; ¶ [0012]-[0013]; ¶ [0055]-[0057]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize thresholds to determine defects as taught by Dostert in conjunction with the inspection system taught by Clarke.  One of ordinary skill in the art would be motivated to do so in order to improve the detection of defects in inspected components.

Further regarding claim 11, Clarke in view of Su and Dostert does not explicitly disclose, but Harvey teaches:
the reference results obtained by a previous version of the inspection software showing the at least one known defect (Harvey: Col. 4, Lines 5-37).

Clarke in view of Su and Dostert teaches referencing standard component features, but does not explicitly teach the reference results obtained by a previous version of the inspection software showing the at least one known defect as recited in the amended claim.  Harvey teaches storing identification sequences for all defects in a database and associating the defect with a processing tool (Harvey: Col. 4, Lines 5-37).  While Harvey does not explicitly teach that the stored defect data is obtained from a previous version of inspection software, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that detected defect information, such as taught by Harvey, would reasonably be acquired from some version of inspection software, or by another similar means.  It would have been further obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize reference data containing known defects, such as taught by Harvey, in conjunction with the inspection system taught by Clarke in view of Su and Dostert.  One of ordinary skill in the art would be motivated to do so in order to provide identified defect information in a standardized, qualitative way (Harvey: Col. 3, Lines 59-64).

Claims 12-13, 15, and 17-20
Claims 12-13, 15, and 17-20 describe limitations for a system which are similar to the limitations for the method in claims 2-3, 5, and 7-10, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons as detailed above.

Claims 4 and 14
Claims 4 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Clarke et al. (U.S. Patent No. 8,131,055) in view of Su et al. (“Automatic Pattern Inspection for Multilayer Ceramic Package”; 1969) in further view of Dostert et al. (U.S. Patent Publication No. 2017/0212500), Harvey et al. (U.S. Patent No. 6,466,895), and Bradley et al. (“Industrial Inspection Employing a Three Dimensional Vision System and a Neural Network Classifier”; 1995).

Claim 4
Regarding claim 4, Clarke in view of Su, Dostert, and Harvey does not explicitly disclose, but Bradley teaches:
The method of claim 3, further comprising determining at least one modification for the inspection software to correct the defective function (Bradley: p. 507, Col. 1, paragraph 2).

Clarke in view of Su, Dostert, and Harvey does not explicitly teach determining at least one modification for the inspection software to correct the defective function as recited in the claim.  Bradley teaches 3-D inspection of components which utilizes a neural network that can be trained to optimally adjust weights and biases until it can classify input vectors in a manner defined by the designer (Bradley: p. 507, Col. 1, paragraph 2).  The training of the neural network to adjust weights and biases corresponds to “determining at least one modification for the inspection software to correct the defective function” in the claim.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a neural network as taught by Bradley in conjunction with the inspection system taught by Clarke in view of Su, Dostert, and Harvey.  One of ordinary skill in the art would be motivated to do so in order to have a generalized inspection tool which can be trained using a representative set of input data yet still achieve good results for data that is similar but not identical (Bradley: p. 507, Col. 1, paragraph 2).

Claim 14
Claim 14 describes limitations for a system which are similar to the limitations for the method in claim 4 and is rejected under 35 U.S.C. § 103 for the same reasons as detailed above.


Response to Arguments – Claim Rejections under 35 U.S.C. § 103
Applicant’s arguments (see Remarks, filed on February 7, 2022 and referenced by the Remarks submitted in conjunction with the RCE filed on March 29, 2022) with respect to the rejection of the claims under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Clarke in view of Su, Dostert, and Harvey, as detailed above.  
Regarding the rejection of the independent claims, Applicant presents arguments that the cited references teach that the inspection results are compared against the reference results to determine if there are faults in the item being inspected based on the inspection results, rather than the reference results representing known defects in order to determine if an update to an inspection software actually detects those known defects.  
Upon further consideration, the Examiner agrees that while the cited references teach modifying a dataset being inspected to contain a defect, they do not explicitly teach using a reference dataset containing a defect.  Upon further search of the prior art, a new ground(s) of rejection is made in view of Clarke in view of Su, Dostert, and Harvey.  Harvey teaches storing identification sequences for all defects in a database and associating the defect with a processing tool (Harvey: Col. 4, Lines 5-37).  While Harvey does not explicitly teach that the stored defect data is obtained from a previous version of inspection software, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that detected defect information, such as taught by Harvey, would reasonably be acquired from some version of inspection software, or by another similar means and could be utilized as reference data in conjunction with the inspection system taught by Clarke in view of Su and Dostert.  When considered in combination, it is maintained that the combination of Clarke, Su, Dostert, and Harvey would teach or reasonably suggest the amended independent claims as currently written to one of ordinary skill in the art.
Accordingly, claims 1-5, 7-15, and 17-20 remain rejected under 35 U.S.C. § 103 as detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (9:00 am - 6:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113